Citation Nr: 0427610	
Decision Date: 10/06/04    Archive Date: 10/12/04	

DOCKET NO.  00-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
hypertension, residuals of a stroke, asthma, a right hip 
disorder, and a right ankle disorder. 

2.  Entitlement to an increased (compensable) evaluation for 
left shin splints. 

3.  Entitlement to an increased (compensable) evaluation for 
right shin splints. 

4.  Entitlement to an increased evaluation for right knee 
strain, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling. 

6.  Entitlement to an initial compensable evaluation pes 
planus. 

7.  Entitlement to an effective date, prior to April 18, 
2000, for a grant of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1987 to 
September 1991.

This matter arises from various rating decisions rendered 
since September 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In the 
aggregate, the RO denied service connection for diabetes 
mellitus, hypertension, residuals of a stroke, asthma, a 
right hip disorder, and a right ankle disorder.  The RO 
denied entitlement to compensable evaluations for left and 
right shin splints and an evaluation in excess of 10 percent 
for right knee strain.  The RO also granted entitlement to an 
increased (compensable) evaluation of 20 percent for lumbar 
strain effective from January 29, 1999.  

The RO granted entitlement to service connection for 
bilateral pes planus on the basis of aggravation with 
assignment of noncompensable evaluation effective April 18, 
2000, when it issued a rating decision in May 2002.  It is 
construed from the rating decision that preexisting bilateral 
pes planus was not productive of compensable disablement 
prior to service, and accordingly there has been no deduction 
made from the current evaluation to reflect disability 
existing prior to service.  38 C.F.R. § 3.322 (2003).

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

The issues of entitlement to an increased evaluation for 
lumbar strain and a separate compensable evaluation for right 
knee scarring are addressed in the remand portion of this 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues that are the subject of this 
decision has been obtained.

2.  Diabetes mellitus, hypertension, and residuals of a 
stroke were not shown in service or for many years 
thereafter; nor were they disabling to a compensable degree 
during the first post service year.

3.  The competent and probative medical evidence of record 
establishes that diabetes mellitus, hypertension, and 
residuals of a stroke have not been linked to service on any 
basis.

4.  Asthma was not shown in service or for many years 
thereafter.

5.  The competent and probative medical evidence of record 
establishes that asthma has not been linked to service on any 
basis.

6.  Right hip and right ankle disorders were not shown in 
service or for many years thereafter; nor was osteoarthritis 
manifest in these joints to a compensable degree during the 
first post service year.



7.  The probative and competent medical evidence of record 
establishes that right hip and right ankle disorders have not 
been linked to service or to a service connected disability 
on any basis.

8.  Left and right shin splints are productive of less than 
slight disablement, with no additional functional loss due to 
pain or other pathology.

9.  Bilateral pes planus is productive of not more than mild 
impairment, or additional functional loss due to pain or 
other pathology.

10.  It was not factually ascertainable prior to April 18, 
2000, that service connection was warranted for bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, hypertension, and residuals of a 
stroke were not incurred in, or aggravated by, active 
military service; nor can they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).

2.  Asthma was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Right hip and right ankle disorders were not incurred in, 
or aggravated by, active military service, and osteoarthritis 
in either joint may not be presumed to have been incurred in 
service; nor are such proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).




4.  The criteria for an increased (compensable) evaluation 
for left shin splints have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5262 (2003).

5.  The criteria for an increased (compensable) evaluation 
for right shin splints have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5262 (2003).

6.  The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2003).

7.  The criteria for an effective date, prior to April 18, 
2000, for a grant of service connection for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  


However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits which in this case was made prior to 
November 9, 2000, the date the VCAA was enacted.  

In the present case, the veteran filed the claims now at 
issue in June 1999, April 2000, June 2000, and May 2001.  

In a rating decision dated in September 1999 and subsequent 
rating decisions dated in April 2001, May 2002, and November 
2002, the RO adjudicated the claims.

After some of the rating decisions were promulgated the RO 
provided notice to the appellant in May 2001, August 2001, 
July 2002, August 2002, and October 2003 
letters regarding what information and evidence must be 
submitted to substantiate the claims, as well as what 
evidence and information must be submitted by the claimant, 
what evidence and information will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.

Because some of the VCAA notices in this case were not 
provided to the appellant prior to RO adjudications denying 
some of the claims, the timing of the notices does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  While the CAVC did not address whether, and, 
how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a 
notice of this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify 
the notice of disagreement and substantive appeal that were 
filed by the appellant to perfect the appeal to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.



There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, supra.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up and until the most 
recent return of the case to the Board for further appellate 
review.  

The Board details below the ongoing adjudications of the 
claims that are the subject of this decision, and the 
multiple documentations providing the appellant notice as 
well as assistance rendered.  

The appellant was given notice of the requirements for 
service connection, an increased rating, and an earlier 
effective date in the September 1999, April 2001, May 2002, 
and November 2002 rating decisions, the February 2000, April 
2003, and June 2003 statements of the case, and the October 
2000, May 2002, and July 2003 supplemental statements of the 
case.

The RO also advised the appellant of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.

By letters dated in May 2001, August 2001, July 2002, August 
2002, and October 2003, the veteran was notified of the 
impact of the VCAA on his appeal, of VA's duty to assist him 
in obtaining evidence for his claims, what the evidence must 
demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran also was examined by competent medical 
professionals on various occasions who provided opinions as 
to the etiology and severity of the disabilities that are the 
subject matter of this decision.  

As such, all relevant facts have been properly developed, and 
all evidence necessary for an equitable disposition of the 
issue on appeal has been obtained.  

VA, therefore, has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

In view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the claimant.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As the Board 
discussed earlier, the veteran was afforded numerous 
opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis, diabetes 
mellitus, hypertension, and brain thrombosis or brain 
hemorrhage if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection 

Diabetes Mellitus, Hypertension, and Residuals of a Stroke

Service medical records are negative for either a diagnosis 
of, or treatment for, diabetes mellitus during service.  The 
veteran points to blood work done in May 1989 while he was on 
active duty that reflected a serum glucose level of 67.  
Contrary to his contentions, this is below, rather than 
above, the normal glucose level that might otherwise be 
indicative of the presence of diabetes.  

Instead, other evidence of record indicates that diabetes was 
not diagnosed until December 1993.  This was well after the 
veteran's discharge from military service, and well after the 
applicable presumptive period.  Moreover, the treating 
physician did not relate diabetes mellitus to the veteran's 
military service.  No additional clinical evidence has been 
submitted that would indicate a nexus between the development 
of insulin-dependent diabetes mellitus and an incident of the 
veteran's military service.

In a similar vein, the veteran's service medical records are 
negative for either diagnosis of, or treatment for, 
hypertension during military service.  As with the claimed 
diabetes mellitus, hypertension was not diagnosed until well 
after the applicable presumptive period.

Finally, the Board notes that no clinical evidence of the 
residuals of a stroke has been forthcoming.  Although the 
veteran has claimed that he suffered a stroke subsequent to 
his discharge from military service, without clinical 
evidence of a current "disability" as contemplated by 
38 U.S.C.A. § 1110, service connection for this disability 
simply is not warranted.

Simply put, the probative and competent medical evidence of 
record establishes that diabetes mellitus, hypertension, and 
a claimed stroke were not shown in service or for many years 
thereafter, and have not been linked to service on any basis.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


Asthma, Right Hip & Right Ankle Disorders

Service medical records are negative for either a diagnosis 
or treatment of asthma during the veteran's military service.  
Although current clinical evidence reflects a history of 
asthma, there is no indication of a nexus between this 
disorder and the veteran's military service.

Service medical records also are negative for either a 
diagnosis or treatment of a right hip disorder.  Nor has any 
clinical evidence been forthcoming to indicate that the 
veteran developed a right hip disorder secondary to any of 
his service-connected orthopedic disabilities earlier noted.

Finally, although the veteran experienced right ankle sprain 
on two occasions during military service, they were 
apparently transient in nature and resolved without any 
residual disability as none was shown at service discharge.  
The remainder of the veteran's service medical records are 
negative for treatment or a diagnosis of a chronic right 
ankle sprain.  

The Board notes that the post service medical evidence of 
record is negative for an osteoarthritic disease process in 
either the right hip or right ankle disabling to a 
compensable degree during the first post service year.

During a VA physical examination conducted in November 1991, 
the veteran indicated that his right ankle was not bothering 
him.  In fact, no clinical evidence regarding the presence of 
a right ankle disability has been forthcoming. 

There is no probative and competent medical evidence of 
record linking the post service diagnosed asthma to service 
on any basis.  Given the absence of evidence of evidence 
linking a right hip and right ankle disorder to either the 
veteran's military service or to a service-connected 
disability, the Board finds no basis upon which to predicate 
a grant of entitlement to service connection for any of these 
disorders.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310.

Increased Ratings Generally

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2003).  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2003).  The CAVC has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The CAVC has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2003).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;


(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2003); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Increased Ratings for Left and Right Shin Splints

The veteran developed shin splints bilaterally while on 
active service.  He periodically complained of pain in the 
lower legs in the anterior region; however, these did not 
prevent him from successfully completing his work 
assignments.


During a VA physical examination conducted in November 1991, 
the veteran 
complained of painful shin splints following prolonged 
walking.  He also indicated that he was unable to run without 
eliciting pain in his shins.  Otherwise, he was noted to be 
fully functional in his daily activities so long as he 
restricted his walking and his standing.  

During a VA physical examination conducted in March 2002, the 
veteran indicated that the insoles that he used in his shoes 
for his pes planus helped the shin splints to a mild degree, 
but that it was still necessary for him to avoid prolonged 
walking or running.  

The veteran again underwent a VA orthopedic examination in 
May 2003.  He indicated that his shin splints bothered him 
with prolonged walking.  He indicated that he was not seeking 
active treatment for this disorder at that time.  The 
examiner was unable to find any clinical evidence of edema, 
heat, or erythema in the anterior tibial areas.  Subjective 
complaints of tenderness upon firm palpation in the distal 
one-third of the tibias anteriorly were noted.  Subjective 
shin splints with a normal examination was diagnosed.

The veteran's shin splints have been evaluated pursuant to 
the provisions of 38 C.F.R. § 4.71a, DC 5262.  Therein, as 
noted earlier, malunion of the tibia and fibula with slight 
knee or ankle disability shall be evaluated as 10 percent 
disabling.  A 20 percent disability evaluation requires 
moderate disability, while a 30 percent disability evaluation 
requires marked disability.  Parenthetically, the Board notes 
that the shin splints have been rated by analogy.  See 
38 C.F.R. § 4.20.  However, given that the veteran's 
bilateral shin splints have not resulted in slight disability 
of either the ankles or the knees, they simply do not warrant 
a compensable evaluation under this diagnostic code.  See 
38 C.F.R. § 4.31.  As the VA examiner reported a normal 
examination, in other words, no evidence of shin splints, 
there is no basis upon which to predicate assignment of 
compensable evaluations on the basis of functional loss due 
to pain or other pathology with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  As such, a compensable evaluation for 
either left or right shin splints is not warranted.


Bilateral Pes Planus

The veteran contends that his bilateral pes planus is more 
severe than currently evaluated.  In this regard, the 
provisions of 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DC 
5276 are for application.  These indicate that mild symptoms 
such as those relieved by shoe or arch supports shall be 
evaluated as noncompensable.  To warrant a 10 percent 
disability evaluation, moderate symptomatology must be 
present in the form of inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, or weight bearing 
malalignment.  Higher disability evaluations are warranted 
for such marked deformity of pronation, abduction, etc.; pain 
on manipulation and use accentuated, or indication of 
swelling on use, or characteristic callosities, or extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

Also of note is that service connection was granted for 
bilateral pes planus during the pendency of this appeal.  
Thus, in initial rating cases such as this, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  This is a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§ 4.2 (2003).

The record indicates that the veteran had bilateral pes 
planus that was aggravated during military service.  VA 
treatment records from September 2000 through May 2001 
reflect the veteran's complaints of continued foot pain.  
However, the veteran's feet were nontender during 
examination.  Range of motion was full and without pain.  
Flattening of the medial arch was noted while the veteran was 
standing.  The arches were restored while the veteran stood 
on his toes.  The veteran ultimately was given semi-rigid 
functional orthotics for additional arch support.  

The veteran underwent a VA orthopedic examination in May 
2003.  He indicated that he was having worsening pain in both 
of his feet.  Although he wore specially molded inserts and 
arch supports in both shoes, he did not require special 
shoes.  

The veteran indicated that the pain in his feet was relieved 
by resting, and that he took Naproxen and Tylenol.  The 
examiner observed that he walked with a perfectly normal 
gait.  His feet reflected no evidence of gross deformity or 
atrophy.  His arches were not completely flat.  Some mild 
tenderness in both arches was elicited upon palpation.  
However, there was no other pain upon compression or deep 
palpation of the feet.  

His Achilles tendons were aligned perfectly over the midline 
of his ankles and over the calcaneus.  He was able to walk a 
few steps on his toes and heels.  There was no tenderness of 
his Achilles tendons upon manipulation.  Nor was there any 
correctibility of his valgus upon manipulation.  The examiner 
found no obvious malalignment of the forefoot and midfoot.  
Slightly reduced plantar arches bilaterally were noted by X-
ray.  No other bone or joint abnormality was seen.

The foregoing indicates that symptomatology associated with 
the veteran's bilateral pes planus is no more than mild in 
nature.  The symptoms are relieved by arch 
supports.  The veteran's feet otherwise appeared to be 
completely normal except for some loss of arch height.  As 
such, the Board finds no reasonable basis upon which to 
predicate an increased rating for this disability for any 
period since service connection has been granted.  See 
38 C.F.R. § 4.71a, DC 5276; see also Fenderson 12 Vet. App. 
119.


Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In the case at hand, the Board notes that the RO provided the 
criteria for assignment of an extraschedular evaluation; 
however, it did not grant an increased evaluation on this 
basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the claims for increased disability ratings in this 
case, the Board cannot conclude that the disability picture 
is so unusual or exceptional, with such related factors as 
frequent hospitalization or marked interference with 
employment, as to render impractical the application of the 
regular rating criteria.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by the 
disabilities at issue.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  

The veteran currently is employed as a bus driver.  He has 
not indicated that any of the service-connected disabilities 
at issue have significantly interfered with his 
ability to perform his job.  Nor does the record indicate 
that any of the disabilities at issue has required frequent 
periods of hospitalization.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for the disabilities 
at issue, there is no basis upon which to predicate a 
referral of the case for consideration of an extraschedular 
rating.  See Bagwell, 9 Vet. App. at 339.  


Earlier Effective Date

The veteran contends that he should have been granted service 
connection for his bilateral pes planus from a date prior to 
April 18, 2000.  He asserts that service connection for this 
disability should have been granted from the date that he 
originally applied for disability compensation following his 
discharge from service.

Generally, the effective date for an award of disability 
compensation based upon an original claim shall be fixed in 
accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110.  The 
corresponding VA regulation indicates that disability 
compensation shall be granted as of the date of receipt of 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400.  

Thus, an effective date for a grant of service connection may 
be assigned later than the date of receipt of claim if the 
evidence shows that the disability actually arose after the 
claim was filed.  

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2003).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request will be accepted as a claim.  See 
38 C.F.R. § 3.155 (2003).  

The veteran originally applied for service connection for 
various disabilities shortly after his discharge from 
military service.  Bilateral pes planus was not among the 
disorders claimed.  

The veteran then filed a claim for service connection for 
bilateral pes planus in July 2000.  This was considered an 
addendum to a claim for an increased rating for another 
disability received by VA on April 18, 2000.  As a result of 
the latter claim, VA medical reports for the period from 
September 2000 to May 2001 were obtained.  These indicated 
that the veteran's pes planus, a disorder that had existed 
prior to the veteran's military service, was aggravated 
thereby.  However, nothing of record received prior thereto 
established this fact.

Thus, the clinical evidence did not indicate that service 
connection for pes planus was warranted from a date prior to 
the date that the veteran's claim was received on April 18, 
2000.  Given this, service connection for this disability is 
not warranted from a date prior to April 18, 2000, the date 
of receipt of the veteran's formal claim.  Of note is that no 
informal claim had been received prior thereto.  See 
38 C.F.R. § 3.155.  Moreover, it appears that the RO was 
generous in its interpretation of the applicable laws and 
regulations in granting service connection for pes planus 
from April 18, 2000, given that a claim for that benefit, 
informal or otherwise, was not received until July of that 
year.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of an earlier effective date 
for service connection for bilateral pes planus.

The Board finds, as to all material issues that are the 
subject of this decision, that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

Entitlement to service connection for diabetes mellitus, 
hypertension, residuals of a stroke, asthma, a right hip 
disorder, and a right ankle disorder is denied.

Entitlement to an increased (compensable) evaluation for left 
shin splints is denied.

Entitlement to an increased (compensable) evaluation for 
right shin splints is denied.

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.

Entitlement to an effective date, prior to April 18, 2000, 
for a grant of service connection for pes planus is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

As part of his appeal, the veteran has also claimed an 
increased rating for his service-connected lumbar strain.  
During a VA orthopedic examination conducted in March 2002, 
the veteran indicated that a private doctor had conducted a 
multiple resonance imaging (MRI) of his low back in December 
2001.  He stated that this revealed that he had a "slipped 
disc."  However, the record does not reflect the results of 
the MRI testing conducted by the private physician.  

The Board believes that an attempt should be made to obtain 
the report of that testing in order to insure the adequacy of 
the record and to insure that the veteran has been accorded 
due process of law.  This is so, because if, in fact, the 
veteran has developed disc disease of the lumbar spine, a 
determination must be made as to whether that is part and 
parcel of his service-connected disability, and, if so, how 
it affects the current evaluation assigned for that disorder.  
Additionally, the Board notes that the March 2002 and May 
2003 VA orthopedic examinations do not address functional 
loss due to pain, incoordination, etc. pursuant to 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), for the service-connected lumbar 
strain and right knee sprain.

The Board notes that the veteran has residuals scarring from 
previous surgery on the right knee.  The RO has not 
considered assignment of a separate compensable evaluation 
for such scarring, nor has it provided or considered the 
previous and amended criteria for rating scars.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and it's implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

In view of the foregoing, the issue of the veteran's 
entitlement to an increased rating for lumbar strain is 
REMANDED to the VBA AMC for action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his lumbar strain and 
right knee sprain since May 2003.  This 
should include the name of the private 
physician who obtained an MRI in December 
2001.  The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information that 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
should notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his lumbar 
strain and right knee strain, and 
etiology of any disc disease which may be 
present.
The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating skin 
disorders or scars, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(1) Is it at least as likely as not that 
disc disease of the lumbar spine if found 
on examination is part and parcel of the 
service-connected lumbar strain or 
causally related thereto?

The medical specialist must also address 
the following medical issues:

(a) Do the service-connected lumbar 
strain and right knee strain involve only 
the nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected lumbar 
strain and right knee strain cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.


(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbar strain and right knee strain, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
lumbar strain and right knee strain, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbar strain and 
right knee strain.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
strain and right knee strain, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbar strain and 
right knee strain.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the criteria of 
38 C.F.R. § 4.40, 4.45, 4.59, and the 
previous and amended criteria for rating 
skin disorders or scars.




6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to 
service connection for disc disease of 
the lumbar spine, and readjudicate the 
claims of entitlement to increased 
evaluations for lumbar strain and right 
knee sprain.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and an increased evaluation, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



